In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-04-496 CV

____________________


ANTHONY BORING, Appellant


V.


CITY OF DAYTON, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CV 66076




MEMORANDUM OPINION (1)
	On April 7, 2005, we abated the appeal for sixty days and warned the parties that
the appeal would be dismissed unless a final judgment was signed by the trial court.  As
of today, we have not been notified of the entry of judgment.  The order of abatement is
therefore withdrawn.  Neither a judgment nor an appealable order has been signed. 
Subject to certain statutory exceptions not applicable in this case, only final judgments are
appealable.  Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, 51.014 (Vernon 1997 &
Supp. 2005).  The appeal is dismissed for lack of jurisdiction.  Tex. R. App. P. 42.3.
	APPEAL DISMISSED.	
								PER CURIAM

Opinion Delivered June 30, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.